Per Curiam:

Under the decision in the case of Bushey v. Hardin, 74 Kan. 285, 86 Pac. 146, the proceedings for the sale of the land in controversy were invalid from the beginning because a lawful sale could not be consummated during the term of the existing lease. It would open the door to juggling in the disposition of school-lands if proceedings to sell could be commenced in the lifetime of one lease on the theory that a second lease might be made to effectuate them. The proceeding to sell and the sale being invalid, the second lease was valid, and the judgment of the district court is affirmed.